UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2011 Commission File Number:000-49650 TORM A/S (Translation of registrant's name into English) Tuborg Havnevej 18 DK-2900 Hellerup Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [x]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Set forth herein as Exhibit 99.1 is a copy of Announcement No. 3 - 2011 issued by TORM A/S to The Copenhagen Stock Exchange on March 10, 2011. This announcement is only a summary of the annual report of TORM A/S; to view the annual report, visit www.torm.com and click on "Press Room", then "Releases", then "Annual Report 2010". SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORM A/S (registrant) Dated: March 10, 2011 By: /s/ Jacob Meldgaard Name: Jacob Meldgaard Title:Chief Executive Officer Exhibit 99.1 TORM posted a loss before tax of USD 85 million for 2010 prior to impairment charge and vessel sale adjustment, in line with the latest forecast. "Fleet optimisation and effective utilisation of scale benefits secured earnings above market benchmarks, but the result is not satisfactory," CEO Jacob Meldgaard states. ● The result before tax in 2010 was a loss of USD 136 million. The result was impacted by an impairment charge of USD 35 million relating to the Company's investment in FR8 and a loss of USD 16 million from the sale of the two Kamsarmax dry bulk newbuildings previously announced to be recognised in the first quarter of 2011. However, the new owners took delivery in early 2011 and the loss was recognised in 2010. ● In 2010, the Tanker Division's earnings were negatively impacted by continued low freight rates. The tanker market was marked by the ample tonnage supply in 2010, and demand was negatively impacted by general absence of arbitrage opportunities, limited use of vessels for floating storage in the second half of 2010 and a general low gasoline consumption in the USA. ● The bulk freight rates were volatile in 2010, but this volatility had limited impact on TORM's earnings due to the Company's high coverage. ● The result for 2010 was positively impacted by USD 2 million net gain from sale of vessels.This consists of a profit of USD 18 million from the sale of two dry bulk carriers, sold during the fourth quarter of 2009 but delivered to the new owners in 2010, and a loss of USD 16 million from the sale of two Kamsarmax dry bulk newbuildings with delivery in 2011. ● TORM's efficiency programme "Greater Efficiency Power" has in line with projections resulted in cost savings of USD 50 million in 2010 compared to 2008 operating levels, corresponding to approximately 20%. ● In December 2010, TORM entered into a financial agreement of USD 59 million for the Company's two Kamsarmax newbuildings with delivery in 2012 and 2013. Following this, TORM's cash and undrawn credit facilities totalled USD 351 million at 31 December 2010. CAPEX remaining for the order book amounted to USD 258 million. TORM has a number of initiatives including refinancing of existing loan facilities which will add further to cash and funding available. ● As of 31 December 2010, equity amounted to USD 1,115 million (DKK 6,260 million), corresponding to USD 16.1 per share (DKK 90.3) excluding treasury shares, giving TORM an equity ratio of 34%. ● TORM calculates the long-term earnings potential of its fleet based on discounted expected future cash flows in accordance with IFRS. The calculated value of the fleet as of 31 December 2010 supports book values. ● As of 31 December 2010, 16% of the total earning days in the Tanker Division for 2011 had been covered at a rate of USD/day 16,103 and 73% of the total earning days in the Bulk Division at a rate of USD/day 16,896. ● Due to continued adverse market conditions TORM forecasts a loss before tax of USD 100 – 125 million for the full year 2011. As 30,949 earning days are unfixed at year-end 2010, a change in freight rates of USD/day 1,000 impacts profit before tax by USD 31 million. The forecast includes a loss of USD 6 million from the announced sale of the MR product tanker, Faja de Oro. The loss will be recognised in the first quarter of 2011 upon delivery of the vessel to the new owner. ● The Board of Directors recommends that no dividend will be distributed for the year 2010. Contact Jacob Meldgaard, CEO, , tel.: +45 39 17 92 00 Roland M. Andersen, CFO, tel.: +45 39 17 92 00 Sune S. Mikkelsen, VP IR, , tel.: +45 39 17 92 00 Teleconference TORM will host a teleconference for analysts and investors on 10 March 2011 at 15:00 Copenhagen time (CET), reviewing the annual report for 2010. The conference call will be hosted by Jacob Meldgaard, CEO, Roland M. Andersen, CFO, and Sune S. Mikkelsen, VP Investor Relations, and will be conducted in English. To participate, please call 10 minutes before the conference on tel.: +45 3271 4607 (from Europe) or +1 (from the USA). The teleconference will also be webcast via TORM's website www.torm.com. The presentation material can be downloaded from the website. ANNOUNCEMENT NO. 3 – 2011 10 MARCH 2011 TORM A/S - ANNUAL REPORT 2010 1/3 USD million INCOME STATEMENT Revenue Time charter equivalent earnings (TCE) Gross profit EBITDA 97 Operating profit (EBIT) -80 50 Financial items -57 -69 -86 -1 Profit/(loss) before tax -136 -19 Net prof it/(loss) for the year -135 -17 Net profit/(loss) for the year excl. impairment charge -100 3 BALANCE SHEET Non-current assets Total assets Equity Total liabilities Invested capital Net interest bearing debt Cash and bonds 32 CASH FLOW From operating activities -1 From investing activities -187 -199 -262 -357 -118 thereof investment in tangible fixed assets -254 -289 -378 -252 -246 From financing activities 37 -59 -239 Total net cash flow -2 -46 63 73 -125 KEY FINANCIAL FIGURES *) Gross margins: TCE % Gross profit % EBITDA % Operating profit -9,3 % Return on Equity (RoE) -11,4
